Braley, J.
It is stated in the exceptions that the parties agreed, that if in the first case the plaintiff was not entitled to recover ¡ the actions cannot be maintained, and the question is, whether at the time of the injury there was any evidence for the jury of the due care of Helen Kouyoumjian. Accompanied by her daughter ' and two grandchildren of tender years the plaintiff Stood on the sidewalk, in the forenoon of a clear day, where for a substantial distance she had a full and unobstructed view of the defendant’s tracks. The group intended to pass over the cross walk to the other side of the street, and having seen, as she testified, only an outward bound car approaching, the plaintiff waited until it stopped just . upon the cross walk. While the car was at rest the plaintiff, leading one of the grandchildren by the hand and followed by her daughter with the other grandchild, started to go over the cross walk. The inward track where cars might be expected to pass at frequent intervals was before her, and she must have been aware that her view of a coming car would be obstructed to some extent by the stationary car. It appears from her testimony, that after leaving the sidewalk, and with nothing to distract her attention or to interfere with her freedom of movement, she proceeded on her way without again looking for approaching cars, and from the uncontradicted evidence of her daughter, that, seeing the oncoming car as her mother came to the inward track, she called to her, “Don’t go.” But in disregard of the dictates of ordinary prudence, and in despite of the warning, she seems to have taken no thought whatever for her own safety, and stepped upon the track when almost immediately she was struck and injured by an inbound car. The plaintiff’s conduct under these conditions precludes recovery, and, the verdicts for the defendant having been rightly ordered, the exceptions must be overruled. Haynes v. Boston Elevated Railway, 204 Mass. 249. Kennedy v. Worcester Consolidated Street Railway, 210 Mass. 132.

So ordered.